Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-7,9,11-17,19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The “preferably VO” of claim 1s is never proper claim language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen 2013/0313493.

Wen claims (#1,6) a blend of 50-90% polycarbonates and 2-10% of a phosphazene. The polycarbonates are a combination of recycled polycarbonate, polycarbonate-siloxane and the copolycarbonates of claim 5. 
The recycled polycarbonate (claim 2) is 20-60% of the overall composition. The polycarbonate (paragraph 13) is made from bisphenols and when only one type of bisphenol is used, applicant’s homopolycarbonate results. 
The polycarbonate-siloxane can be 5-27% of the overall composition (see claim 24) and more preferably 12-22% (paragraph 86). Such a polycarbonate-siloxane typically is 20% siloxane (see table 1) which would provide 2.4-4.4% siloxane to the overall composition.
The copolycarbonates are 2-30% of the overall composition (see Wen’s claim 5) and have structures corresponding to those of applicant’s claim 6. The PC5 of Wen’s table 1 is 35mol% PPPBP – similar to applicant’s preferred high Tg polycarbonate of table 1. 
The phosphazene pictured in claim 7 is 13% phosphorous when R1 and R2 is hydrogen. Therefore, the amount of phosphorous provided to the overall composition would be 0.13-1.3% phosphorous.
Wen (table 1; paragraph 114,115) does suggest the inclusion of anti-drip agent in small amounts.
Wen (paragraph 107,112) also suggests including 5-45% glass fibers. 
Wen (claim 15) suggests a VO rating.
Although no example of Wen meets all of applicant’s limitations, all applicant’s material limitations are suggested.
Heat distortion temperature at applicant’s conditions are not reported, but given applicant’s material limitations of species, amounts are suggested, the HDT must also be met.

	In regards to applicant’s dependent claims:
	The polycarbonates can have a molecular weight of 21,800 and 30,500 (table 1).
The polycarbonate-siloxane (paragraph 81) may be 15-25% siloxane and have units from BPA.
	The phospazene can be FP-110 (paragraph 100) which is one applicant’s sources of phosphazene (table 1). Note that the structure shown by Wen is in error – lacking a third “P” in the ring as is required by “phosphazenes”.
	The composition is useful as a housing for cell phones etc (paragraph 175).
Wen’s minimum amount of anti-drip agent is 0.01% (paragraph 115). Given the anti-drip agent is only 50% PTFE (paragraph 114), the amount of PTFE is actually 0.005%. Further, fluorine makes up only 80% of PTFE. Therefore, the minmum amount of fluorine in the overall composition is 0.004% or 40ppm.



Claims 1-4,6-8,11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over van de Wetering 2017/0044365 in view of WO2017/203480.
	Van de Wetering exemplifies (#8 of table 6A) a blend of 43.5% polycarbonate, 12.5% polycarbonate-siloxane, 30% high heat polycarbonate, 6% phosphate flame retardant, 0.3% TSAN anti-drip agent, 8% TiO2 and 0.66% additives. The phosphate flame retardant is 8.9% phosphorous (see paragraph 114) and therefore the overall composition has 0.5% phosphorous.
The polycarbonate-siloxane of the cited example is 20% siloxane (paragraph 114). At 12.5% addition, this would result in 2.5% siloxane in the overall composition.
Van de Wetering does not measure heat deflection in the same manner as in applicant’s claims, but the Vicat B120 corresponds closely to what applicant reports for his blends. Presumably, applicant’s HDT is met.
	The cited example lacks reinforcing fiber. Van de Wetering (paragraph 103) suggests ordinary additives can be included, but doesn’t mention fibers.
	Glass fibers are a common addition to polycarbonate compositions. WO 2017/203480 exemplifies the addition of 9% glass fiber to flame retarded blends of PC, high heat PC and PC-Si.
Adding 10 parts of glass fiber to the cited example results in a composition that has 9% glass fiber and simultaneously meets applicant’s relative amounts as shown by:

	                    #8                                   + 6 parts fiber (%)                          
                               43.5 PC                                    43.5     (39%)                         
                              12.5 PC-Si                                12.5      (11.3%)                    
                            30 High Tg PC                            30        (27%)                    
                             6 phosphate                                6          (5.4%)                     
                                0.3 anti-drip                              0.3       (0.3%)
                              8.66 additives                            8.66    (7.8%)                   
                               0   Fiber                                     10   ------   (9%)                      
                                                                                 111     (100%)                    

It would have been obvious to add glass fiber reinforcing filler for its known benefit to the cited example.
Given the resulting composition has applicant’s preferred materials in applicant’s preferred amounts, the same properties would result.


In regards to applicant’s dependent claims:
	The polycarbonate-siloxane is made from polydimethylsiloxane and BPA (paragraph 114).
	The polycarbonate has a molecular weight of 30,000 to 31,000 (paragraph 114).
	The high Tg copolycarbonate has units of PPPBP (paragraph 114).
	The flame retardant is bisphenol A diphosphate (paragraph 114) which has a structure shown in paragraph 72). Other phosphates can also be used (paragraph 114).
	The composition is useful as an electrical junction box etc (paragraph 111).
	The phosphate may be oligomeric when “n” is 2 or more in van de Wetering’s formulas of paragraph 72.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 5-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16-909360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #1) blends of high heat PC, PC, PC-Si, glass fibers, anti-drip agent and phosphorous flame retardant. The copending application’s claims are broader than what is instantly claimed in terms of amounts, but the overlap render the claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16-909360 (reference application) in view of Wen 2013/0313493. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims (eg #1) blends of high heat PC, PC, PC-Si, glass fibers, anti-drip agent and phosphorous flame retardant. The copending application’s claims do not specify the type of siloxane. Wen exemplifies similar compositions and provides types of siloxane for making the PC-Si (paragraph 77). It would have been obvious to use Wen’s PC-Si as the PC-Si of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to add glass fibers to either of the primary reference’s composition because of the expected drop in flame resistance the glass fibers would bring to the resulting composition. Applicant points to the secondary reference (WO2017/203480) comparison#32 in support.
This is not convincing. Comparison#32’s poor flame retardance rating is due to the inadequate amount of phosphazene employed. Only 1% phosphazene was present. Unlike the flame retardant sulfonate salts of WO2017/203480’s invention, phosphazene must be used in much higher amounts. Cheng 2013/0317141 can be cited to confirm higher amounts of phosphazene do provide glass reinforced polycarbonates with a VO rating. The primary references’ cited examples employed 6% phosphate flame retardant or preferred 2-10% phosphazene. Showings of inadequate flame retardancy for 1% phosphazene has no bearing on the rejections.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/9/22